DAUKSCH, Judge.
This is before the court by petition for writ of certiorari to review the circuit court’s denial of attorney’s fees on appeal.
The circuit court departed from the essential requirements of law by refusing to award attorney’s fees to the petitioner. Respondent agreed to pay attorney’s fees in the event it breached the lease. The county court awarded damages for breach of the lease to the lessor, which was affirmed on appeal to the circuit court. The county court in its ruling against respondent reserved jurisdiction to award an amount of fees and upon ultimate remand can properly assess and award fees for petitioner. The circuit court, acting in its appellate capacity, likewise should assess and award fees from respondent to petitioner. See Cheek v. McGowan Electric Supply Co., 511 So.2d 977 (Fla.1987).
The petition for writ of certiorari is granted and the order denying fees is quashed. This cause is remanded for proper assessment and award of fees to petitioner.
It is so ordered.
COWART and GRIFFIN, JJ., concur.